Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	This is the first action on the merits for application 16/529977.  Claims 14-17 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/303,671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed inventive elements in the present application are claimed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/303,671 in view of BERGER (2011/0174083).  Copending Application No. 15/303,671 claims all the elements in the present claims except for wherein the sensor signal is a vibration signal or an ultrasound signal. BERGER teaches wherein the sensor signal is a vibration signal or an ultrasound signal [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in MASAHITO so it uses the ultrasound signal in BERGER so the sensor does not have to contact the medium and so I can be placed on existing pipelines. 

This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASAHITO (JP 2006112586).

Regarding Claim 14, MASAHITO teaches a system for executing a lubrication plan, the system comprising: a grease meter for measuring a volumetric flow of grease through the meter, and a display device, wherein the grease meter provides (Appendix paragraph 65 and 74): 
memory means for storing a set of instructions for the lubrication plan, including at least a series of prescribed grease volumes VI, V2, ... Vn to be delivered at a corresponding series of lubrication points LI, L2,......Ln (Appendix paragraph 33);
memory means for storing a volume of grease delivered at a particular lubrication point; and (Appendix paragraph 74);
memory means for storing the set of instructions and each generated image in a system comprising a grease meter and a display device (Appendix paragraphs 19 and 20);
 generated image comprises a photograph of the machine that provides the lubrication point, including a visual indication of the location of that lubrication point on the machine (Appendix paragraph 63);
MASAHITO does not teach is configured to display each image along with the prescribed grease volume that is to be delivered at the corresponding lubrication point, whereby the display of the image of a further lubrication point in the series image is triggered by the grease meter when a delivered volume is stored.
This difference is an aesthetic design choice which has no mechanical function and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 21044.04).

Regarding Claim 15, MASAHITO as modified teaches wherein the memory and communication means of the grease meter (12) are housed within an electronic module that can be repeatedly connected to and disconnected from mechanical parts of the grease meter (3)(7) (Fig. 4). The grease gun (3) is connected to the computer (12) through a receptions device (13) using a signal which can be turned on or off.

Regarding Claim 16, MASAHITO as modified teaches wherein the grease meter (7) further comprises means for measuring a sensor signal and for storing the measured signal (paragraphs 11-14).

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASAHITO (JP 2006112586) in view of BERGER (2011/0174083).

Regarding Claim 17, MASAHITO as modified does not teach wherein the sensor signal is a vibration signal or an ultrasound signal.
BERGER teaches wherein the sensor signal is a vibration signal or an ultrasound signal [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in MASAHITO so it uses the ultrasound signal in BERGER so the sensor does not have to contact the medium and so I can be placed on existing pipelines. 


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654